t c memo united_states tax_court stanley patrick zurn petitioner v commissioner of internal revenue respondent docket no filed date richard j radcliffe for petitioner donna l crosby for respondent memorandum opinion gale judge in a notice_of_deficiency respondent determined the following deficiencies additions to tax and accuracy-related_penalties with respect to petitioner’s federal income taxes deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure --- dollar_figure year unless otherwise noted all section references are to the internal_revenue_code code of as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether the notice_of_deficiency is time barred an issue petitioner raises for the first time on brief whether property transactions that petitioner entered into in and qualify for like-kind_exchange treatment pursuant to sec_1031 whether petitioner is liable for additions to tax under sec_6651 for and and whether petitioner is liable for accuracy-related_penalties under sec_6662 for and 1petitioner concedes that he is not entitled to net_operating_loss carryovers claimed of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively petitioner further concedes that he had dollar_figure of unreported interest_income for background after an evidentiary hearing regarding the admissibility of an exhibit he proffered petitioner informed the court that he did not intend to call any witnesses or to testify at trial respondent thereupon agreed not to call witnesses and the parties submitted this case fully stipulated pursuant to rule accordingly our findings_of_fact are based on the parties’ stipulation of facts and the attached exhibits and are given the circumstances somewhat sketchy and incomplete at the time he filed the petition petitioner resided in california examination for the years at issue commenced on date at which time petitioner had not filed a return or obtained an extension of the filing deadline for any of the years petitioner thereafter filed a return for each year in issue in july through date 2the exhibit an affidavit with attachments was held inadmissible 3within the stipulation respondent reserved objections on the ground of relevance to petitioner’s proffered exhibits 31-p 32-p 33-p 34-p and 35-p we conclude that the exhibits have some modest relevance and therefore admit them petitioner reserved an objection to respondent’s proffered exhibit 36-r on the ground of relevance exhibit 36-r is a copy of a date letter from revenue_agent hyung lee informing petitioner that his and tax returns were under examination respondent argues this exhibit is relevant to establish when the examination of the tax years in issue commenced we concur petitioner’s objection is overruled before and during the taxable years in issue petitioner owned numerous residential rental properties in the los angeles area three of which are relevant to this case third avenue third avenue property montclair street montclair property and north las palmas avenue las palmas property third avenue property petitioner transferred the third avenue property to arthur peck in date petitioner subsequently entered into a land exchange_agreement dated date with cltc exchange co cltc the land exchange_agreement provided that petitioner would pay a dollar_figure fee to cltc when he conveyed the third avenue property to it and in return cltc would act as his intermediary to facilitate a sec_1031 exchange of that property for another property to be identified by him mr peck thereupon on date executed a dollar_figure promissory note in favor of cltc that was secured_by a deed_of_trust on the third avenue property recorded on date also on date all american escrow corp prepared an escrow statement for cltc with respect to the closing of the sale of the third avenue property to arthur peck for total consideration of dollar_figure the escrow statement indicates that in addition to the promissory note the balance of the consideration offset by a buyer’s credit of dollar_figure was apparently paid in cash petitioner bore all closing costs for the transaction after the buyer’s credit closing costs taxes title insurance escrow charges realtor’s commission cltc fee miscellaneous charges and payoff of existing mortgage indebtedness the statement showed a balance due to cltc for petitioner’s exchange account of dollar_figure on date cltc sent petitioner a letter advising him that escrow had closed on the third avenue property on date and that pursuant to sec_1031 he had days from the date of closing to identify an exchange property to be acquired by letter dated date cltc advised petitioner that interest earned on the balance in his exchange account had increased the total in the account to dollar_figure 4the escrow statement indicates that the buyer of the third avenue property was given a dollar_figure buyer’s credit the nature or purpose of this credit is not disclosed in the record but it casts some doubt that the consideration paid for the third avenue property was in fact dollar_figure on date petitioner executed a contract for sale of mineral rights third avenue mineral contract5 with u s h n c limited inc hnc the third avenue mineral contract provided that petitioner agreed to purchase of the oil and mineral rights of an oil_and_gas property known as the rankin unit for dollar_figure and a interest in the equipment contained in or on the rankin unit for dollar_figure according to the representations hnc made in the third avenue mineral contract hnc purchased rankin field on which various rankin unit wells were located sometime after date for a biological oil stimulation experiment-- apparently an experimental means of recovering oil from wells experiencing declines in production according to hnc’s representations rankin field comprised a number of wells referred to as rankin units the third avenue mineral contract provided that petitioner hereby pays hnc a deposit of dollar_figure the approximate balance in his cltc exchange account for the interest with the balance of the purchase_price being due and payable on date or otherwise to be paid through the profits of the rankin unit disbursed to him the third avenue mineral contract also contained a buyback provision hnc agreed to buy back petitioner’ sec_25 interest in the rankin 5for convenience we use the term contract to describe the document executed by petitioner and hnc no implication is intended concerning whether the parties effected an enforceable agreement between themselves unit for dollar_figure at the end of months from the contract date if petitioner spent considerable funds to develop the field under hnc directions and has been unable to increase its production on a date not disclosed by the record petitioner hnc and cltc executed a substitution agreement third avenue substitution whereby cltc was substituted for petitioner under the third avenue mineral contract with respect to the oil and mineral rights of the rankin unit but not the equipment interest the third avenue substitution provided that cltc was obligated upon receipt of instructions executed by all parties to the agreement to deliver to hnc the following a wire transfer of dollar_figure the originals of the dollar_figure promissory note and the deed_of_trust securing it given to cltc by the purchaser of the third avenue property an assignment of the foregoing deed_of_trust in favor of hnc and a fire hazard insurance_policy on the third avenue property in turn hnc was obligated to deliver directly to petitioner an executed assignment bill of sale and conveyance of the interest in the rankin unit as identified in the third avenue mineral contract 6the record contains an undated addendum to the third avenue substitution which provided that the balance of the purchase_price of the interest in the rankin unit in excess of the exchange credit of dollar_figure shall be the sole responsibility of petitioner and hnc shall look only to petitioner for performance of all obligations thereunder the record contains two typewritten documents wherein petitioner not cltc authorizes a bank wire of dollar_figure to hnc one dated date and the other dated date hnc executed an assignment bill of sale and conveyance of a interest in the rankin unit to petitioner effective date on date cltc executed an assignment to hnc of arthur peck’s original dollar_figure note and the deed_of_trust securing it there is no evidence that petitioner ever paid the balance of the dollar_figure purchase_price due under the third avenue mineral contract for the interest in the rankin unit montclair property petitioner transferred the montclair property to elizabeth pilate in date ms pilate executed a dollar_figure promissory note in favor of cltc on date secured_by a deed_of_trust on the montclair property that was recorded on date on date all american escrow corp 7there is no evidence in the record that this document was ever recorded 8there is no evidence in the record that this document was ever recorded prepared an escrow statement for cltc9 with respect to the closing of the sale of the montclair property to ms pilate for total consideration of dollar_figure the escrow statement indicates that in addition to the promissory note the balance of the consideration offset by a buyer’s credit of dollar_figure was apparently paid in cash petitioner bore all closing costs after the buyer’s credit closing costs taxes title insurance escrow charges realtor’s commission cltc’s fee miscellaneous charges and payoff of existing mortgage indebtedness the statement showed a balance due to cltc for petitioner’s exchange account of dollar_figure on date--the same day that the buyer of the montclair property executed a promissory note and before the closing of the montclair transaction-- petitioner executed a second contract for sale of mineral rights montclair mineral contract with hnc like the third avenue mineral contract the montclair mineral contract provided that petitioner agreed to purchase of the oil and 9in context the escrow statement clearly establishes that cltc was performing a role in the montclair transaction comparable to the role it assumed in the third avenue transaction however the record does not contain a land exchange_agreement or comparable instrument delineating the rights and obligations of petitioner and cltc in connection with the transfer of montclair 10as with the third avenue transaction the escrow statement for the montclair transaction indicates that the buyer of montclair was given a dollar_figure credit the nature or purpose of this credit is not disclosed in the record but it casts some doubt that the consideration paid for montclair was in fact dollar_figure mineral rights of the rankin unit and was identical in all material respects to the third avenue mineral contract except for the execution date the purchase_price of the share of the oil and mineral rights dollar_figure instead of dollar_figure and the absence of hnc’s repurchase obligation the montclair mineral contract likewise provided that petitioner hereby pays a deposit of dollar_figure the approximate balance in his cltc exchange account for the interest with the balance of the purchase_price being due and payable on date or otherwise to be paid through the profits of the rankin unit disbursed to petitioner on date petitioner and hnc executed a substitution agreement montclair substitution whereby cltc was substituted for petitioner under the montclair mineral contract with respect to the oil_and_gas mineral rights of the rankin unit but not the equipment interest although cltc was listed as a party to the document no one signed on its behalf the montclair substitution provided that cltc was responsible upon receipt of instructions executed by all parties to the agreement for delivering to hnc the following a check payable to hnc for dollar_figure the originals of the dollar_figure note and deed_of_trust securing it given to cltc and an assignment of the foregoing deed_of_trust in favor of hncdollar_figure in turn hnc was obligated to deliver directly to petitioner an executed assignment bill of sale and conveyance of the interest in the rankin unit as described in the second contract there is no evidence that either petitioner or cltc made the dollar_figure payment to hnc contemplated in the montclair mineral contract and the montclair substitution however hnc executed an assignment bill of sale and conveyance of a interest in the rankin unit to petitioner effective february dollar_figure over a month later on date cltc executed an assignment to hnc of the original of the dollar_figure note and the deed_of_trust securing it given by the purchaser of the montclair propertydollar_figure there is no evidence that petitioner ever paid the balance of the dollar_figure purchase_price due under the montclair mineral contract for a interest in the rankin unit 11the montclair substitution also contained a provision comparable to that included in the addendum to the third avenue substitution namely that the balance of the purchase_price of the interest in the rankin unit in excess of the exchange credit of dollar_figure would be the sole responsibility of petitioner 12there is no evidence in the record that this document was ever recorded 13there is no evidence in the record that this document was ever recorded las palmas property petitioner transferred the las palmas property to michael and lynn weeks and curtis abish in date on date petitioner and cltc entered into a land exchange_agreement under which cltc agreed to act as an intermediary for him to facilitate a sec_1031 exchange of the las palmas property for another property to be identified by him the agreement provided that cltc’s fee for the duties assumed in the agreement was dollar_figure to be paid_by petitioner upon conveyance of the las palmas property to cltc on date petitioner executed a contract for sale of mineral rights las palmas mineral contract with hnc the las palmas mineral contract was identical in most respects to the third avenue and montclair mineral contracts although the subject property was the oil and mineral rights of the vicksburg zone of the rankin unit the purchase_price was dollar_figure and there was no buyback obligation on hnc’s part as with the other two mineral contracts with hnc petitioner was obligated to pay a deposit upon contract execution in this case dollar_figure with the balance of the purchase_price being due on date or otherwise to be paid through the twenty-five of the profits from the rankin unit which are disbursed to petitioner petitioner’s share of the vicksburg zone under the las palmas mineral contract however was not limited to on date the wilshire escrow co prepared a seller’s closing statement with respect to the las palmas property indicating that the consideration paid for the property was dollar_figure and that after payment of closing costs escrow fees title insurance taxes the outstanding balance on existing mortgage indebtedness and miscellaneous charges the amount due to petitioner was dollar_figure unlike the escrow statements for the other two properties the las palmas closing statement contained no entry indicating payment of cltc’s fee from the sale proceeds and there is no other evidence that this fee was ever paid also on june a deed_of_trust on the las palmas property with petitioner as beneficiary was recorded securing the payment of a dollar_figure promissory note to petitioner from the purchasers of the las palmas property on date petitioner hnc and cltc executed a substitution agreement las palmas substitution whereby cltc was substituted for petitioner under the las palmas mineral contract with respect to the oil_and_gas mineral rights of the vicksburg zone of the rankin unit but not the equipment interest the las palmas substitution provided that cltc was responsible upon receipt of instructions executed by all parties to the agreement to deliver to hnc a check for dollar_figure the originals of the dollar_figure promissory note and deed_of_trust securing it given to petitioner by the purchasers of the las palmas property and an assignment of the foregoing deed_of_trust in favor of hnc in turn hnc was obligated to deliver directly to petitioner an executed assignment bill of sale and conveyance of the vicksburg zone of the rankin unit as described in the las palmas mineral contract there is no evidence that cltc or petitioner paid dollar_figure to hnc on or after date that the originals of the promissory note and deed_of_trust referenced in the las palmas substitution were turned over to hnc or that the deed_of_trust was assigned to hnc there is also no evidence that hnc executed and delivered to petitioner an assignment bill of sale and conveyance of the vicksburg zone of the rankin unit or any other instrument purporting to make such a conveyance reporting of the transactions and notice_of_deficiency on date an internal revenue_agent sent petitioner a letter advising him that his federal_income_tax returns for and had been assigned to the agent for examinationdollar_figure petitioner thereafter submitted a federal_income_tax return for on date reporting realized gain of dollar_figure on the exchange of the third avenue property for property described as the rankin unit oil field in the state of texas and claiming nonrecognition treatment for the gain under section dollar_figure his computation included the claim that he had assumed a mortgage of dollar_figure on the rankin unit property respondent issued a notice_of_deficiency determining that petitioner had failed to establish that he was entitled to exclude under the code any portion of the gain from the disposition of his residential_rental_property the determination computed the gain on the sale on the basis of available information the determination concluded that petitioner must recognize capital_gain of dollar_figure for on the transaction on his federal_income_tax return for submitted on date after the examination had commenced petitioner reported realized and recognized gain 14although the agent’s letter referred to petitioner’s returns for the years referenced above it is undisputed that petitioner had not submitted returns for those years when the letter was sent 15petitioner reported that the third avenue property was transferred and the rankin unit replacement_property was identified and actually received all on date however on his federal_income_tax return for petitioner reported that the third avenue property had been exchanged on date of zero on the exchange of the montclair property for property described as oil mineral rights with an address of us hnc a texas corp s san gabriel pasadena pursuant to sec_1031 his computation included the claim that he had assumed a mortgage of dollar_figure on the property received in the exchange in addition petitioner reported realized gain of dollar_figure on the exchange of the las palmas property for property that was not identified and claimed nonrecognition treatment for the gain under sec_1031 the notice_of_deficiency determined that petitioner had failed to establish that he was entitled to exclude under the code any portion of the gain from the disposition of his residential rental properties and recomputed the gain on the sales on the basis of available information the determination concluded that petitioner must recognize capital_gain of dollar_figure for on the transactions petitioner’s federal_income_tax returns for and were submitted on august and date respectively petitioner’s and returns did not report any income expense or other tax item arising from an interest in an oil and or mineral_property discussion i statute_of_limitations petitioner argues for the first time on brief that the notice_of_deficiency is time barred because respondent failed to issue it within the three-year period provided by sec_6501 petitioner did not plead the statute_of_limitations as an affirmative defense as required by rule petitioner did not raise the issue during the evidentiary hearing nor has he at any time moved to amend the pleadings so as to include this omitted affirmative defense petitioner’s failure to plead the statute_of_limitations in his petition or in an amended pleading constitutes a waiver of the issue moreover petitioner’s raising of the issue for the first time on brief would prejudice respondent who has been deprived of the opportunity to present relevant evidence such as evidence that petitioner consented to extend the period of limitations see rule sec_39 sec_41 71_tc_1 remanded on other grounds 660_f2d_416 10th cir we decline to consider this issuedollar_figure 16we note that a claim that a notice_of_deficiency was issued after expiration of the period of limitations does not affect this court’s jurisdiction see 766_f2d_401 9th cir badger materials inc v continued ii sec_1031 deferral of gain recognition a background the commissioner’s determinations set forth in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in errordollar_figure see rule a 290_us_111 petitioner contends that he is entitled to nonrecognition treatment pursuant to sec_1031 with respect to the gains realized as a result of his dispositions of the third avenue montclair and las palmas properties respondent argues that petitioner has failed to establish that he is entitled to sec_1031 treatment with respect to the realized gains for various reasons including that he has failed continued commissioner 40_tc_1061 see also sec_7459 17petitioner also argues for the first time on brief that respondent bears the burden_of_proof pursuant to sec_7491 that provision is effective however only for court proceedings arising out of examinations commenced after date internal_revenue_service restructuring and reform act of rra pub_l_no sec stat pincite the examination for the years in issue commenced with the revenue agent’s letter sent to petitioner on date consequently sec_7491 is inapplicable see 117_tc_294 sowards v commissioner tcmemo_2003_180 even if sec_7491 were applicable petitioner has failed to establish that he satisfied the requirements of sec_7491 to show that he completed any of the claimed exchanges for the reasons set forth below we agree with respondent sec_1001 provides that except as otherwise provided in subtitle a of title_26 covering income taxes the entire amount of the gain_or_loss on the sale_or_exchange of property shall be recognized one exception is sec_1031 which provides generally that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment such an exchange need not be simultaneous so long as the property to be received by the taxpayer is identified within days after the taxpayer transfers the property relinquished in the exchange and the identified property is received by the taxpayer within days after the transfer of the relinquished_property or by the due_date of the taxpayer’s return for the taxable_year of the transfer of the relinquished_property whichever is earlier sec_1031 pursuant to the regulations issued under sec_1031 a qualified_intermediary with which the taxpayer has entered into an exchange_agreement may be used to facilitate a nonsimultaneous_exchange of property see sec_1_1031_k_-1 income_tax regs after indicating in his pretrial memorandum that he intended to call numerous witnesses including petitioner petitioner’s counsel opted on the eve of trial to submit this case under rule to be decided solely on the basis of various stipulated documents and a proffered third-party affidavit which the court ruled was inadmissible hearsay the documents on which petitioner relies to establish that property exchanges occurred that give rise to nonrecognition of gain under sec_1031 are incomplete and contain significant discrepancies petitioner’s testimony and that of third-party witnesses familiar with the transactions might have addressed the gaps and discrepancies in the documents but this testimony would also have been subject_to cross- examination in these circumstances the failure to call petitioner or any other witness familiar with these transactions and documents gives rise to an inference that any such testimony would be unfavorable see 6_tc_1158 aff’d 162_f2d_513 10th cir after a careful review of the documents we conclude as more fully discussed below that petitioner has failed to establish that he received like-kind_property in exchange for the third avenue montclair and las palmas properties that he transferred during the years in issue b third avenue property with respect to the third avenue property petitioner contends that the third avenue mineral contract that he executed to acquire a interest in the rankin unit coupled with the third avenue substitution wherein cltc assumed his rights and obligations under the third avenue mineral contract demonstrates in the light of certain other supporting documents that petitioner exchanged the third avenue property for a interest in the rankin unit using cltc as a qualified_intermediary because of the numerous discrepancies and omissions in the documentation and reporting of the transaction we disagree first petitioner claims that the dollar_figure held in his exchange account by cltc as proceeds from the sale of the third avenue property was remitted to hnc as part of the consideration for the interest in rankin unit the evidence of such a funds transfer consists of two typewritten documents each purporting to be petitioner’s authorization of a bank wire of dollar_figure to hnc one dated date and the other dated date petitioner offers no explanation of why there are two versions of the purported bank wire even if it is assumed that the later bank wire somehow substituted for the first the purported bank wire documents raise other suspicions for example petitioner has offered no explanation of why he wired the funds himself since the dollar_figure in proceeds from the sale of the third avenue property was according to other documentation in cltc’s hands and cltc was obligated pursuant to the third avenue substitution to make the wire transfer of dollar_figure to hnc the wire transfer documents invite further suspicion while the account number of the transferee is listed none is given for the transferor there is no evidence from bank records of either petitioner or hnc that any such wire transfer ever occurred nor are there any hnc records showing amounts due and or paid for the sale of a interest in the rankin unit there are other problems with the consideration involved in the transaction on his return petitioner reported that he assumed a dollar_figure mortgage on the interest in the rankin unit he received in exchange for the third avenue property yet he offered no evidence of any such mortgage in this proceeding even if one assumes that the purported wire transfer of dollar_figure was made to hnc and the dollar_figure promissory note from the third avenue property buyer was assigned to it there is no evidence that the balance of the purported dollar_figure purchase_price of the rankin unit interest was ever paid in addition there is no evidence that hnc’s assignment to petitioner of a interest in the rankin unit was ever recorded reinforcing the doubt that he actually acquired such an interest finally petitioner reported no income or expenses with respect to any interest in an oil and or mineral_property on his or return a fact which is difficult to reconcile with his contention that he acquired a interest in the rankin unit in in exchange for the third avenue property the cumulative impact of the foregoing discrepancies persuades us that petitioner has failed to establish that he completed an acquisition of a interest in the rankin unit in exchange for the third avenue property c montclair property for similar reasons we reach the same conclusion with respect to the purported exchange of the montclair property in contrast to the third avenue property transaction there is no evidence such as a purported bank wire that the initial remittance of dollar_figure due to hnc under the montclair mineral contract was ever paid--by petitioner cltc or any other person while the montclair mineral contract executed on date provided that petitioner hereby pays hnc a deposit of dollar_figure the montclair substitution executed eight days later on date indicates that cltc was to make a payment in the same amount to hnc strongly suggesting that the payment had not as yet been made as of that date inviting further skepticism hnc’s assignment of the interest in the rankin unit was made effective date--a date which precedes the date on which cltc was purportedly obligated under the montclair substitution to pay the initial consideration of dollar_figure we believe it unlikely that hnc would assign away a valuable mineral_interest before receiving the agreed-upon consideration also as with the purported assignment of the first interest in the rankin unit in connection with the third avenue transaction there is no evidence that the assignment of the rankin unit interest purportedly made in connection with the montclair transaction was ever recorded casting further doubt on the conclusion that petitioner completed any acquisition of the second interest in the rankin unit more problematically there is no evidence that cltc actually executed the montclair substitution the copy in the record is not signed on cltc’s behalf by any person but only by petitioner and an hnc representative given the foregoing discrepancies cltc’s apparent failure to execute the montclair substitution and the absence of any other evidence that the purported consideration of dollar_figure was paid we find that it was not as in the case of the third avenue transaction there are additional problems with the consideration purportedly paid for the second interest in the rankin unit in the montclair transaction on his return petitioner reported that he assumed a dollar_figure mortgage on the interest in the rankin unit he received in exchange for the montclair property yet he offered no evidence of any such mortgage in this proceeding also similar to the third avenue transaction even if one assumes the initial dollar_figure payment was made to hnc and the dollar_figure promissory note from the montclair property buyer was assigned to it there is no evidence that the balance of the purported dollar_figure purchase_price of petitioner’s second interest the rankin unit was ever paid in addition there is no evidence that hnc’s purported assignment to petitioner of an additional interest in the rankin unit was ever recorded reinforcing the doubt that he actually acquired such an interest we also observe that petitioner purportedly acquired the two interests in the rankin unit one month apart--yet the first was priced at dollar_figure and the second at dollar_figure excluding the equipment purchased petitioner offers no explanation of the significant price difference while the third avenue mineral contract contained a buyback clause that is absent from the montclair mineral contract there is no explanation concerning whether and to what extent that provision might account for any of the price difference on balance we are persuaded that the price difference absent any effort at an explanation also casts doubt on whether either acquisition occurred finally petitioner reported no income or expenses with respect to any interest in an oil and or mineral_property on his or return a fact which is difficult to reconcile with his contention that he acquired a second interest in the rankin unit in in exchange for the montclair property as with the third avenue transaction the cumulative impact of the discrepancies persuades us that petitioner has failed to establish that he completed an acquisition of a second interest in the rankin unit in exchange for the montclair propertydollar_figure d las palmas property the purported exchange transaction covering the las palmas property warrants less discussion although petitioner claimed that the gain realized upon the transfer of the las palmas property was subject_to nonrecognition treatment under sec_1031 on his return the property received in exchange for the las palmas property was not identified in this proceeding petitioner proffered a date contract that he 18petitioner points to six memoranda in the record discussing rankin unit s and or rankin field matters dated from april through date as evidence that he acquired interests in the rankin unit as claimed the first five memos do not contain petitioner’s name and there is no evidence of the circumstances or capacity in which he obtained them they do not persuade us that petitioner acquired the interests he claims the last memo names petitioner among others as a recipient but there is no indication of the capacity in which he received the memorandum thus at most the memorandum establishes that petitioner had some relationship with the rankin unit or rankin field but it does not persuade us that he acquired a cumulative interest in the rankin unit or the vicksburg zone thereof as a result of the property exchanges he contends occurred entered into with cltc under which cltc agreed to act as his intermediary to facilitate an exchange of the las palmas property also in the record is the las palmas mineral contract dated date which similar to the other two mineral contracts with hnc provided for petitioner’s purchase from hnc of the oil and mineral rights of the vicksburg zone of the rankin unit likewise there is a substitution agreement the las palmas substitution dated date which substitutes cltc for petitioner with respect to the las palmas mineral contract thereafter the evidence evaporates there is no evidence that hnc received any of the consideration called for in the las palmas mineral contract that hnc made an assignment to petitioner or cltc of any interest in the vicksburg zone of the rankin unit or that an assignment of this nature was ever recorded in sum there is a total failure of proof that petitioner completed an acquisition of an interest in the vicksburg zone of the rankin unitdollar_figure the fact that petitioner has steadfastly maintained that he did so in the face of this failure of proof 19in this regard we note that the record contains a copy of the deed_of_trust securing a dollar_figure promissory note to petitioner from the purchasers of the las palmas property which deed_of_trust had been recorded but no evidence that the deed or note was ever assigned to hnc 20we note also that petitioner did not report any income or expenses from an oil and or mineral_property on his or return a fact which is difficult to reconcile with his contention that he acquired an interest in the vicksburg zone in in exchange for the las palmas property or of any explanation of the absence of documentation damages his credibility with respect to the claims advanced for the other two transactions e conclusion we find that petitioner has failed to establish that he acquired like-kind_property in exchange for the third avenue property he transferred in or the montclair and las palmas properties he transferred in as petitioner has offered no other grounds for nonrecognition of the gains realized on those transactions we sustain respondent’s determinations that he had capital_gains of dollar_figure for and dollar_figure for dollar_figure iii additions to tax and penalties respondent determined that petitioner is liable for additions to tax under sec_6651 for failure to timely file returns for and as petitioner has stipulated that the returns for the foregoing years were all filed in and has not contended he had reasonable_cause or otherwise addressed the additions specifically we sustain them see rule b respondent also determined that petitioner is liable for accuracy-related_penalties under sec_6662 for and on the basis that the 21petitioner has not challenged respondent’s computation of the amounts realized upon petitioner’s disposition of the three properties at issue underpayments for those years which we have sustained are attributable to negligence or disregard of rules or regulations under sec_6662 and or to substantial understatements of income_tax under sec_6662 for purposes of the accuracy-related_penalty negligence includes any failure to make a reasonable effort to comply with the code and disregard includes any careless reckless or intentional disregard sec_6662 negligence for this purpose also includes a taxpayer’s failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 proced admin regs the accuracy-related_penalty does not apply to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for and that he acted in good_faith with respect to such portion sec_6664 petitioner bears the burden of proving that he is not liable for the accuracy- related penalty see rule a 503_us_79 welch v helvering u s pincite 85_tc_934 dollar_figure as previously discussed petitioner failed in very significant sec_7491 which imposes the burden of production on the commissioner with respect to a taxpayer’s liability for any penalty is inapplicable in this proceeding because as previously discussed the examination for the years at issue commenced before date see rra sec a respects to substantiate that he effected exchanges of the third avenue montclair and las palmas properties for like-kind properties as provided in sec_1031 notwithstanding his position in returns for and that like- kind exchanges of those properties occurred petitioner did not even contest the other adjustments for those years or for see eg 19_tc_350 accordingly his negligence with respect to the underpayments for and is clear petitioner’s sole argument with respect to the accuracy-related_penalties determined is that sufficient information was disclosed on the returns presumably petitioner is asserting the sec_6662 defense of disclosure which if satisfied would apply only with respect to any penalty premised on a substantial_understatement_of_income_tax because we conclude that the underpayments for and are attributable to negligence it is unnecessary for us to consider whether they are also attributable to substantial understatements including petitioner’s challenge to that proposition consequently we sustain the accuracy-related_penalties determined for and iv conclusion we have considered all the remaining arguments made by petitioner for results contrary to those reached herein to the extent not discussed we conclude those arguments are moot without merit or unnecessary to reach to reflect the foregoing decision will be entered for respondent
